DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 07/07/2021 & 09/28/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an auxiliary operational amplifier and an input stage voltage endurance protection circuit connected to each other, 5wherein an input stage of the main operational amplifier comprises a p-channel differential transistor pair with a p-channel tail current resource M1, and wherein a bias current of the main operational amplifier is provided by the current source M1” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cress et al. U.S. 6,483,386 discloses (please see Fig. 5 and related text for details) an analogous circuit, namely an input voltage endurance protection architecture (100 of Fig. 5), wherein the input voltage endurance protection architecture comprises a main operational amplifier (102 of Fig. 5), but lacks the claimed/details of  “an auxiliary operational amplifier and an input stage voltage endurance protection circuit connected to each other, 5wherein an input stage of the main operational amplifier comprises a p-channel differential transistor pair with a p-channel tail current resource M1, and wherein a bias current of the main operational amplifier is provided by the current source M1”;
wherein the input stage voltage endurance protection circuit comprises a clamping circuit (104/104’ of Fig. 5) and two N-channel metal oxide semiconductor (NMOS M3/M3’ o Fig. 5) transistors, but lacks the claimed/details of “wherein gates of the two NMOS transistors are connected to a bias voltage Vbias between the degeneration resistor Rbias and the 15current source M2”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843